Citation Nr: 0500694	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to October 16, 2000 
for the grant of a 70 percent rating for a psychiatric 
condition and the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted an increased rating of 70 percent for generalized 
anxiety disorder and assigned an effective date of October 
16, 2000.  


FINDINGS OF FACT

1.  The veteran's claim for TDIU was received at the RO on 
April 3, 1997.

2.  Prior to October 16, 1997, an increase in the veteran's 
service-connected anxiety disorder was not factually 
ascertainable.

3.  On January 8, 1998, an increase in disability was shown.  


CONCLUSION OF LAW

An effective date of January 8, 1998 for the grant of 70 
percent for anxiety disorder and TDIU is warranted.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in September 2003, as well as by the 
discussions in the May 2003 statement of the case (SOC).  By 
means of these documents, the veteran was told of the 
requirements to establish earlier effective dates, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the VCAA letter was issued after the veteran 
filed his notice of disagreement with the effective date 
assigned by the November 2001 rating action and the issuance 
of the May 2003 statement of the case.   However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Prior to receiving 
the content-complying letter in September 2003, his claim was 
adjudicated based upon all the evidence of record in May 2003 
and the VCAA was cited and discussed.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained all of the pertinent records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical opinion is unnecessary in this case as the 
matter involves the assignment of an effective date.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Earlier Effective Date

Here, the RO granted an increased rating of 70 percent for 
anxiety reaction and TDIU.  Both ratings were considered 
effective October 16, 2000, the date of a VA examination.  
However, the veteran argues that the rating should be 
effective in 1992, the year that he commenced his claim of 
service connection for a psychiatric disorder.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran initiated a claim of entitlement to service 
connection for a psychiatric disorder in April 1967, but the 
RO denied the claim in June 1967.  The decision became final 
absent appellate action.  Another claim was filed in February 
1975, and the RO informed the veteran that new and material 
evidence had to be submitted to reopen the claim.  A claim 
for pension was filed in September 1976.  The veteran alleged 
that he had not worked since the 1970s and the evidence 
revealed treatment for depressive neurosis and spondylosis of 
the lumbar spine.  The RO granted entitlement to pension in 
July 1977.  

On August 10, 1992, the RO received the veteran's application 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder.  The claim was denied and the veteran 
appealed the decision to the Board.  Following completion of 
development requested in a February 1995 remand, the Board 
reopened and granted the claim in June 1996.  The grant of 
the claim was effectuated in a July 1996 rating action which 
assigned a 10 percent rating for anxiety reaction, effective 
August 10, 1992.  The veteran disagreed with the assigned 
rating.  In March 1997, the RO granted an increased rating of 
50 percent, effective August 10, 1992.  

On October 16, 1997, the Board issued a final decision 
denying entitlement to a rating greater than 50 percent.  In 
the Introduction portion of the decision, the Board pointed 
out the absence of citation to the TDIU regulation in the 
March 1997 supplemental statement of the case, and construed 
a statement dated in March 1997 and received on April 3, 1997 
as a claim for TDIU.  The matter was referred to the RO for 
the appropriate action.  Therefore, April 3, 1997 is the date 
of receipt of claim.  

On October 29, 1997, the RO received the veteran's statement 
following up on the referred TDIU issue.  On November 24, 
1997, the RO received the veteran's completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-
connected psychiatric disability and nonservice-connected 
back disability prevent him from securing or following any 
substantially gainful occupation.  He noted that he had been 
under a doctor's care and/or hospitalized within the past 12 
months, and that he had been treated every 1 to 3 months 
since 1992.  The veteran reported April 1973 as the date that 
his disability affected his full time employment, when he 
last worked full time, and became too disabled to work.  The 
year that he earned the most was in 1969 as a mail carrier.  
He listed work as a mail carrier, recreation leader and truck 
driver for the period of May 1966 to April 1973.  While 
working from 1966 to 1969 as a mail carrier, he lost 2 months 
of work, and lost the last 2 weeks of work in 1973 when he 
was a recreation leader.  He indicated that he left his last 
job because of his disability and that he did not expect to 
receive disability retirement benefits or workers 
compensation benefits.  He has not tried to obtain employment 
since he became too disabled to work.  The veteran reported 
that he completed one year of college and that he did not 
receive any other education and training before and after he 
became disabled to work.  The veteran remarked that he went 
into a full-length spinal cast for 6 months and that he self-
medicated his psychiatric condition with street drugs until 
he received help in 1978.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2004).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

The Board's October 1997 decision is final under the 
provisions of 38 U.S.C.A. § 7104(b) (West 2002), and the 
Board cannot revisit the issue addressed in that decision.  
The Board does point out that the determination was based on 
the evidence of record at that time, and in view of that 
evidence, it was essentially determined that the veteran was 
not entitled to a rating greater than 50 percent.  Further, 
the Board essentially rejected the only favorable medical 
evidence on the question of the degree of disability, 
including the veteran's ability to work.  The Board pointed 
out inconsistencies in the private physician's statements and 
placed greater probative weight on the VA examiners' opinions 
of moderate disability.  As stated, the Board also found that 
the argument for a total rating was without merit because the 
total rating for pension purposes was based on a psychiatric 
and a nonservice-connected orthopedic disorder.  Therefore, 
an increase was not ascertainable at that time, and the 
requirements of 38 C.F.R. § 4.16(b) were not met at the time 
of the Board's October 16, 1997 decision.  Furthermore, the 
veteran has not alleged that the Board's prior decision was 
clearly and unmistakably erroneous.  

Ongoing treatment for a panic disorder is documented in VA 
treatment records dated from January 1998 to June 2000.  When 
the veteran was seen on January 8, 1998, he admitted that he 
was isolating himself at home and did not like talking to 
people other than family members.  The physician changed the 
veteran's prescription from Xanax and wanted to be changed to 
Clonazepam.  In June 2000, the veteran complained of feeling 
panicky when outside and elsewhere such that he stays home 
most of the time.  He denied hallucinations and delusions, 
and there were no paranoid ideations.  He was living with his 
4 children and his wife had left sometime ago.  He did not 
exhibit dangerous behavior and did not want to take other 
medications in addition to Clonazepam which helped him relax 
when panicky and anxious.  The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 50.

In connection with his claim, a VA examination was conducted 
in October 2000 by the same examiner who conducted the last 
VA examination in 1997.  The examiner acknowledged a review 
of the claims folder.  The examiner noted that there had been 
little change since the last examination of 1997.  The 
examiner determined that given the history and the clinical 
findings observed that day, it seemed that the veteran would 
have difficulty maintaining employment because of the panic 
disorder and severe obsessive-compulsive disorder.  The 
examiner opined that it would severely impair his ability to 
obtain and maintain gainful employment.  However, prior to 
making a final decision, the examiner ordered a social 
survey.  The opinion was later confirmed once the results of 
the social survey had been reviewed.  The social survey was 
accomplished in February 2001, and the examiner determined 
that the level of impairment was severe.  

Resolving doubt in the veteran's favor, the Board finds that 
January 8, 1998 is the date entitlement arose since the 
veteran was using prescription medication for his panic 
disorder and he was isolating himself at the time.  The 
veteran's disability is rated under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9400, and one of the criteria 
considered for a 70 percent rating includes near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  It is not 
necessary that the veteran experience each and every symptom 
listed for a particular rating, he must nonetheless have 
sufficient symptoms and resulting functional impairment to 
suggest that his disability, as a whole, would be more 
appropriately rated at a higher level.  See 38 C.F.R. §§ 4.2, 
4.6; Drosky v. Brown, 10 Vet. App. 251 (1997).  That is the 
case here given the ongoing use of medication for a panic 
disorder continued since that time.  Further, the severity of 
the veteran's inability to work due to his disability was 
confirmed by the 2000 VA examination and social survey 
opinions.  Thus, the Board concludes that, based on the 
evidence of record, an effective date of January 8, 1998 for 
the 70 percent evaluation for anxiety disorder is warranted.


ORDER

Entitlement to an effective date of January 8, 1998 for the 
assignment of a 70 percent rating for anxiety disorder has 
been established, and the appeal is granted.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


